DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-10 in the reply filed on 07/26/2021 is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/10/2019 and 01/13/2020 have been considered by the examiner.  

Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. Para. 007 of the instant specification expressly states “Fig. 3 illustrates an exploded view of another embodiment of a prior art oxygen sensor including a working electrode, a reference electrode and a counter electrode that can be calibrated using the presently disclosed methodology”.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the 

Claim Objections
Claims 1-2 are objected to because of the following informalities: 
Claim 1, lines 20-21: please amend to recite “…to induce a first electrochemical reaction of [[a]]the target analyte or a reaction byproduct of the target analyte”. 
Claim 1, lines 24-25: please amend to recite “…to induce a second electrochemical reaction of the target analyte or [[a]]the reaction byproduct of the target analyte”. 
Claim 2, line 2: please amend to recite “the predetermined target analyte level”. 
Note: although the limitations above may lack explicit antecedent basis, the limitations are not indefinite as the scope is reasonably ascertainable by those skilled in the art. See MPEP 2173.05(e). Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2004/0137633 A1) in view of Preidel .
Regarding claim 1, Shin discloses a fluid analyzer for analyzing a fluid sample (a system for increasing the effective life span of an electrochemical sensor system wherein the system includes an oxygen sensor for measuring chemical characteristics such as oxygen of a patient’s blood [Paras. 0002-0003, 0007, 0021]), comprising:
a potentiostat, when in electrical communication with two or more electrodes of an amperometric sensor, configured to measure signals generated by at least two of the two or more electrodes, and to control a voltage difference between at least two of the two or more electrodes (a microprocessor 40 “potentiostat” whereby the oxygen concentration is determined utilizing amperometry wherein a potential is applied across at least two electrodes and the current is measured by a working electrode [Paras. 0025, 0037; Fig. 1; Note: amperometry is a known technique where a potential is applied across the electrodes and the resulting current is measured and Shin teaches wherein amperometry is used to measure oxygen in Para. 0025]);
at least one calibration injection port adapted to receive a calibration reagent having a predetermined target analyte level of a target analyte (any one of calibration container lines 20/22/25 meet the limitation of the “calibration injection ports” that are adapted to receive calibration “reagents” 14/16/23, respectively, that comprise predetermined target analyte levels [Paras. 0038-0042, 0052; Fig. 1]);
at least one automated valve communicating with the at least one calibration injection port and being openable and closable to pass one or more samples of the calibration reagent (valve 18 is in communication with the 
a control system having a processor executing processor executable code (micro-processor 40 controls the various components as shown in Fig. 1 [Paras. 0037]), that when executed causes the processor to:
control the at least one automated valve to pass the calibration reagent through a fluid channel to the two or more electrodes (the valve is controlled by the microprocessor such that each of the calibration reagents 14/16/23 pass through a fluid channel (at the sample inlet) and flows through the electrochemical sensor system 8 that includes the plurality of electrodes 9 [Paras. 0036-0038; Fig. 1];
calculate calibration parameters using 
measuring a target analyte concentration within the fluid sample using the calibration parameters (the responses measured by the sensor relative to the concentrations of the analyte in the two different reagent samples serve as 
Shin is silent, however, on the specific application voltages and thus fails to expressly disclose wherein the processor executable code causes the processor to “control the potentiostat to apply a first voltage potential sufficient to induce a first electrochemical reaction of a target analyte or a reaction byproduct of the target analyte in a sample of the calibration reagent and receive a first reading from the potentiostat” and “control the potentiostat to apply a second voltage potential insufficient to induce a second electrochemical reaction of the target analyte or a reaction byproduct of the target analyte in the sample of the calibration reagent and receive a second reading from the potentiostat”.
Preidel discloses a method of electrochemically determining an oxygen concentration in a bodily fluids or for calibrating oxygen electrodes [Col. 2:58-62] wherein the potentiostat is configured to apply perform a potential jump prior to the measuring potentials wherein the method includes applying a first potential stage in the range between -0.5 and -1.5 V, preferably approximately -1.0 V where the reduction of oxygen occurs at the sensor electrode in the immediate vicinity (“apply a first voltage potential sufficient to induce a first electrochemical reaction of the target analyte in a sample of the calibration reagent and receive a first reading”), immediately followed by a second potential stage that is about 0 V (“a second voltage potential insufficient to induce a second electrochemical reaction of the target analyte and receive a second reaction from the potentiostat”) [Col. 3:15-43]. Preidel teaches that the reduction is measured of the extent to which oxygen is transported in the electrolyte in the region in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the executable code that is executed by the processor such that the process includes one or more potential jump steps prior to the measuring potentials with a first potential at -1V where oxygen reduction takes place and a second potential at 0V where oxygen reduction does not take place because Preidel teaches that such method allows for measuring the extent to which oxygen is transported in the electrolyte to the electrode and thus provides information on both the oxygen partial pressure and the transport of oxygen to the electrode [Col. 3:15-43]. 
Regarding claim 2, this claims further limit the sample but fail to further limit the fluid analyzer. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claims further limit the target analyte (material worked upon) but fails to limit the fluid analyzer itself (by a structure being claimed), the limitations of the claim have no patentable weight. Examiner notes, however, for compact prosecution that Shin expressly teaches wherein the target analyte is oxygen with a pressure of 100 mmHg or 180 mmHg [Paras. 0040-0041]. 
Regarding claims 3 and 6, Shin fails to expressly teach wherein the calibration step includes wherein the calibration algorithm includes a zero target analyte calibration point, of instant claim 3, wherein the second reacting is correlated to a zero analyte concentration level, of instant claim 6. However, Shin does teach wherein the measurement points of the multi-point calibration should include values that are spaced 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method to include a zero oxygen calibration point because Shin teaches that a calibration solution having no oxygen is used as part of the multi-point calibration and that such value enables the calibration for testing low levels of oxygen [Para. 0044]. Furthermore, Preidel teaches wherein the application of a 0V pulse is included in the initial potential jump step wherein no oxygen reduction occurs [Col. 3:15-43] and therefore both the analysis of a zero oxygen calibration solution and the application of 0 V would ensure the proper calibration of a zero point that would enable the calibration for testing of low levels of oxygen [Shin Para. 0044]. 
Regarding claim 4, Shin in view of Preidel further discloses wherein the calibration parameters establish a correlation between the first reading, the second reading and known concentrations of the target analyte (the calibration solutions with known values are used for the multi point calibration curve including wherein the voltage is pulsed at -1V for reduction of oxygen and 0V for no reduction of oxygen [Shin Para. 0038; Preidel Col. 3:15-43].
Regarding claim 5, this claims further limit the sample but fail to further limit the fluid analyzer. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claims further limit the target 
Regarding claim 7, this claims further limit the sample but fail to further limit the fluid analyzer. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claim further limits the fluid sample (material worked upon) but fails to limit the fluid analyzer itself (by a structure being claimed), the limitations of the claim have no patentable weight. The claims further recite an intended use of the device “for a medical diagnostic purpose” that does not further limit the structure of the fluid analyzer. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. Examiner notes, however, for compact prosecution that Shin expressly teaches wherein the sample is a blood sample and the measurement is suitable for detecting oxygen content in the blood [Para. 0021].
Regarding claim 8, this claims further limit the sample but fail to further limit the fluid analyzer. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claim further limits the fluid 
Regarding claim 9, Shin as modified by Preidel above further discloses wherein controlling the potentiostat to apply the first voltage potential occurs prior to controlling the potentiostat to apply the second voltage potential (the first voltage pulse is applied at -1.0 V followed by a second potential pulse at 0 V [Col. 3:15-44]). 
Regarding claim 10, Shin as modified by Preidel above further discloses wherein controlling the potentiostat to apply the second voltage potential occurs prior to controlling the potentiostat to apply the first voltage potential (Preidel teaches wherein the preliminary pulse with the second 0 V pulse is performed directly before two additional pulses at -1.15 V and -1 V, respectively, and thus either of these two voltage pulses could be considered the “first” pulse that occurs after the 0 V “second” pulse [Col. 2:56 through Col. 3:44]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chan et al. (US 2011/0180426 A1) and Foos et al. (US 5,387,329 A) disclose an oxygen sensor similar in structure to that presented in instant Fig. 2 and disclose methods of operating the sensor. Czernecki et al. (US 5,710,371 A) disclose a system that includes plural calibration solutions, a flush solution and various valves for introducing said solutions into the fluid analyzer. Preidel (US 5,562,815 A) disclose a multi-pulse method for analyzing the oxygen concentration that includes a 0V Sridharan (US 2003/0057108 A1) disclose a structure similar to Shin et al wherein the device further includes a rinse reservoir comprising a rinse solution. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JOSHUA L ALLEN/Examiner, Art Unit 1795